Citation Nr: 1615252	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO. 09-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for residuals of a left leg fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970, including service in the Republic of Vietnam for which he was awarded a Bronze Star Medal with V device.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The issue was remanded in October 2015 for further development.  The Veteran withdrew a hearing request in April 2015.


REMAND

Unfortunately, the Board must remand the appeal for further development.

In October 2015, the Board remanded the issue for clarification with respect to whether the limitation of motion of the left leg was due to a non-service-connected meniscal injury or was the result of the left leg fracture in service.  

At a November 2015 VA examination, the VA examiner stated that "[t]he medical records indicate a left tibial plateau fracture.  Such a fracture involves the joint space of the knee.  This would affect knee range of motion and cause knee joint pain.  Based on a review of the available records, in my opinion, the limited range of motion of the left knee [was] at least as likely as not due to the service connected residuals of left tibia fracture."  The examiner further stated that there was "[l]ess movement than normal due to ankylosis, adhesions, etc."  Yet, the examiner in the next subset of questions found no ankylosis.  And ranges of motion were provided.  The Board finds that the examiner's statements are contradictory.  Whether ankylosis is present could impact the rating of the Veteran's claim.  On remand, a clarification opinion is needed.

Finally, to ensure completeness of the record, all outstanding VA treatment records and any private records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Boston VA Medical Center and Bedford VA Medical Center from November 2015 to the present.

2.  Make arrangements to obtain the information necessary from the Veteran to obtain any private treatment records not already associated with the claims file.

3.  Schedule the Veteran for a VA examination of the left leg with an examiner who has not previously examined him to clarify whether the Veteran has ankylosis of the left knee.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all disabilities and symptoms related to the residuals of the Veteran's left leg fracture in service and the resulting leg length discrepancy.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that limitation of motion of the left knee is related to or contributed to by residuals of the left leg fracture.  The examiner should provide the rationale for any opinions rendered. 

4.  Then, readjudicate the claim on appeal.  If the claim remains denied, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

